***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT 10.1

 

Confidential terms of this agreement which have been redacted are marked
(“[*****]”). The omitted materials have been filed separately with the
Securities and Exchange Commission.

 

OPTIONS AGREEMENT

 

THIS OPTIONS AGREEMENT (this “Agreement”) is entered into as of September 30,
2005 by and between HUNTING FOX ASSOCIATES I, L.P., a Pennsylvania limited
partnership having offices at 1001 East Hector Street, Suite 100, Conshohocken,
Pennsylvania 19428 (“Owner”), and TER KEYSTONE DEVELOPMENT, LLC, a Delaware
limited liability company having offices at 1000 Boardwalk, Atlantic City, NJ
08401 (“Trump”).

 

RECITALS:

 

WHEREAS, Owner owns the real property (the “Property”) located at the
intersection of Fox Street and Roberts Avenue in Philadelphia, PA comprising
approximately eighteen (18) acres and more particularly described on Exhibit A
attached hereto and made a part hereof; and

 

WHEREAS, Owner and Trump have reached agreement with respect to Owner granting
Trump (i) an option to lease the Property on and subject to the terms and
conditions set forth in the Ground Lease attached hereto as Exhibit B and made a
part hereof (the “Ground Lease”), and (ii) an option to purchase the Property in
lieu of leasing the Property on and subject to the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties intending to be legally bound
hereby agree as follows:

 

1. Grant of Options; Lease Option Price; Termination Fee; Security. Owner, for
and in consideration of the sum of [*****]($[*****]) Dollars, or such lesser sum
as may due and payable hereunder (the “Option Price”), to be paid by Trump to
Owner in accordance with the terms of this Agreement, and in consideration of
the covenants and agreements herein contained, does hereby give, grant and
convey to Trump or an affiliate of Trump the sole and exclusive right and option
to either (i) lease the Property on the terms and conditions set forth in the
Ground Lease (the “Lease Option”), or (ii) purchase the Property on the terms
and conditions set forth herein (the “Purchase Option”). Trump shall pay the
Option Price to Owner as follows:

 

a. [*****] ($[*****]) Dollars upon execution and delivery of this Agreement;

 

b. [*****] ($[*****]) Dollars upon execution and delivery of this Agreement,
representing the quarterly payment for the period from the date hereof through
and including October 30, 2005; and



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

c. Quarterly payments, in advance for the three month period immediately
following the due date thereof, in the amount of [*****] ($[*****]) Dollars on
each of the following dates: October 31, 2005, January 31, 2006, April 30,
2006, July 31, 2006, October 31, 2006, January 31, 2007, April 30,
2007, July 31, 2007, October 31, 2007, January 31, 2008, April 30,
2008, July 31, 2008, October 31, 2008, January 31, 2009, April 30,
2009, July 31, 2009, October 31, 2009, January 31, 2010 and April 30, 2010
(each, a “Quarterly Payment”).

 

Except as expressly set forth in this Agreement, the Option Price (and all
installments thereof) paid in accordance herewith shall be nonrefundable and
shall be retained by Owner whether or not the Lease Option or the Purchase
Option is exercised in accordance with the terms of this Agreement. In the event
Trump fails to make any Quarterly Payment within ten (10) days after written
notice that the same is due, Trump shall be deemed to have terminated this
Agreement and, as a result thereof Trump shall have no further rights related to
the Property or under this Agreement or the Ground Lease. Notwithstanding
anything herein to the contrary, however, if the Lease Option or Purchase Option
is exercised or both are terminated, in each case in accordance with the terms
hereof, all Quarterly Payments due subsequent to the date of such exercise or
termination shall be deemed waived and no longer due or payable. In the event
Trump terminates this Agreement (including, but not limited to, as a result of
its failure to make any Quarterly Payment within ten (10) days after written
notice that the same is due), or fails to exercise either the Lease Option or
Purchase Option within the Term (as hereinafter defined), then Trump shall
immediately pay Owner a termination fee in the amount of [*****] ($[*****])
Dollars (the “Termination Fee”), which Termination Fee shall be in addition to
all other sums due and payable under this Agreement.

 

Upon execution and delivery of this Agreement, Trump shall deliver or cause to
be delivered to Owner a letter of credit (the “Initial Letter of Credit”) issued
by a bank or other lending institution having assets of at least
$50,000,000,000.00 or a Standard & Poors rating of “A” or better which has an
office where letters of credit may be drawn upon in Philadelphia, Pennsylvania,
which Initial Letter of Credit shall be in form and substance reasonably
acceptable to Owner and secure the obligation of Trump hereunder and/or the
tenant under the Ground Lease to pay to Owner and/or the landlord under the
Ground Lease, the first [*****] ($[*****]) Dollars due and payable under this
Agreement and/or the Ground Lease (other than that portion of the Option Price
payable upon execution of this Agreement), whether in the form of payments of
the Option Price (other than that portion of the Option Price payable upon
execution of this Agreement), Termination Fee, Base Rent or Percentage Rent or
portions thereof (collectively, the “Initial Secured Obligation”).
Notwithstanding anything herein or in the Ground Lease to the contrary, the
Initial Letter of Credit shall be released and automatically deemed to have been
terminated and be of no further force or effect immediately upon the Owner’s
and/or landlord’s receipt of the Initial Secured Obligation.

 

2. Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall expire on July 31, 2010 or such earlier date if Trump fails to
timely make any payments hereunder or is otherwise in default under this
Agreement and fails to cure such failure within ten (10) days of notice thereof
(except that no notice shall be required in the event of the third monetary
default hereunder). Trump may exercise the Lease Option or Purchase Option at
any time during the Term, by providing written notice thereof to Owner (as
applicable, the “Exercise Notice”) and otherwise complying with the terms and
conditions of this Agreement, which Exercise Notice must be received by Owner
prior to the expiration of the Term, time being of the essence.

 

2



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

3. Exercise of Lease Option. In the event of Trump’s exercise of the Lease
Option, along with the Exercise Notice, Trump shall deliver to Owner four
(4) copies of the Ground Lease all executed by the tenant thereunder. In
addition, Trump shall deliver or cause to be delivered to Owner, along with the
Exercise Notice, a letter of credit (the “Letter of Credit”) issued by a bank or
other lending institution having assets of at least $50,000,000,000.00 or a
Standard & Poors rating of “A” or better which has an office where letters of
credit may be drawn upon in Philadelphia, Pennsylvania, which Letter of Credit
shall be in form and substance reasonably acceptable to Owner and secure the
obligation of Trump hereunder and/or the tenant under the Ground Lease to pay to
Owner and/or the landlord under the Ground Lease, the first [*****] ($[*****])
Dollars due and payable under this Agreement and/or the Ground Lease (other than
that portion of the Option Price payable upon execution of this Agreement and
the obligations secured by the Initial Letter of Credit), whether in the form of
payments of the Option Price, Termination Fee, Base Rent or Percentage Rent or
portions thereof (other than that portion of the Option Price payable upon
execution of this Agreement and the obligations secured by the Initial Letter of
Credit) (collectively, the “Secured Lease Obligation”). Notwithstanding anything
herein or in the Ground Lease to the contrary, the Letter of Credit shall be
released and automatically deemed to have been terminated and be of no further
force or effect immediately upon the Owner’s and/or landlord’s receipt of the
Secured Lease Obligation. Within five (5) days after receipt by Owner of the
Exercise Notice, Ground Lease and Letter of Credit referred to in this Section 3
(collectively, the “Lease Exercise Documents”), Owner shall execute all four
(4) copies of the Ground Lease and deliver two (2) fully executed copies to
Trump. In the event Trump fails to provide Owner prior to the expiration of the
Term with the executed Lease Exercise Documents, this Agreement shall
automatically terminate upon the expiration of the Term and be of no further
force or effect; provided, however, that Trump shall immediately pay to Owner
the Termination Fee in immediately available funds. If Trump timely and properly
delivers the Lease Exercise Documents, but Owner fails to deliver the two
(2) fully executed copies of the Ground Lease as aforesaid, then Trump shall,
following five (5) days’ written notice to Owner (unless Owner cures such
failure within said five (5) days), have any and all rights and remedies at law
and in equity including, but not limited to, the right to require the immediate
return of all payments made toward the Option Price. Further, in the event Trump
timely and properly delivers the Lease Exercise Documents, but Owner fails to
deliver possession of the Property to the tenant under the Ground Lease in
accordance with the terms hereof and thereof, then Trump and the tenant under
the Ground Lease shall each have all rights and remedies available at law or in
equity including, but not limited to, the right to rescind the exercise of the
Lease Option and/or the right to terminate the Ground Lease, as applicable, by
providing forty-five (45) days’ prior written notice thereof to Owner (each, a
“Termination”); provided, however, that in the event Owner cures such default
within the foregoing forty-five (45) day period, then the termination notice and
the Termination shall be null and void, the Lease Option exercise shall be
deemed to remain in effect and the Ground Lease and all other Lease Exercise
Documents shall continue in full force and effect. In the event a Termination
occurs and is not cured within the foregoing forty-five (45) day period, then
Owner shall immediately return to Trump in immediate funds the portion of the
Option Price actually paid by Trump hereunder and Trump and the tenant under the
Ground Lease shall have such additional rights and remedies as may be available
at law or in equity.

 

3



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

4. Exercise of Purchase Option. In the event of Trump’s exercise of the Purchase
Option, Trump shall deliver or cause to be delivered to Owner along with the
Exercise Notice, a Letter of Credit in form and substance reasonably acceptable
to Owner, securing the obligation of Trump hereunder to pay to Owner the first
[****] ($[*****]) Dollars due and payable under this Agreement (other than that
portion of the Option Price payable upon execution of this Agreement and the
obligations secured by the Initial Letter of Credit), whether in the form of
payments of the Option Price (other than that portion of the Option Price
payable upon execution of this Agreement) or Termination Fee or portions thereof
(the “Secured Purchase Obligation”). Notwithstanding anything herein to the
contrary, the Letter of Credit shall be released and automatically deemed to
have been terminated and be of no further force or effect immediately upon the
Owner’s receipt of the Secured Purchase Obligation. The closing of title
(“Closing”) shall take place on the first business day following the ninetieth
(90th) day after the Exercise Notice. At Closing, Owner shall (a) convey to
Trump or Trump’s designee, by special warranty deed, good and marketable fee
simple title to the Property, insurable at regular rates without exception other
than the matters specifically identified on Exhibit C attached hereto and made a
part hereof (the “Permitted Exceptions”) and otherwise in compliance with the
terms of Section 4 of the Ground Lease, (b) execute and deliver to Trump or
Trump’s designee and Trump’s or Trump’s designee’s title insurer a title
affidavit of Owner in form and substance reasonably acceptable to Trump and/or
its designee, and (c) execute and deliver to Trump or Trump’s designee such
other documents and/or instruments as may be reasonably required by Trump,
Trump’s designee and/or either of the foregoing’s lenders or title insurers,
provided that same do not impose any cost or material obligation on Owner or any
affiliate of Owner. Owner and Trump or Trump’s designee shall share equally any
federal, state or local realty transfer tax (or other tax or obligation in lieu
thereof) imposed as a result of such purchase and sale and shall pay same at
Closing. The purchase price to be paid by Trump or its designee to Owner at
Closing for the Property shall be the sum of
******************************************************************************************

******************************************************************************************

******************************************************************************************

******************************************************************************************

******************************************************************************************

******************************************************************************************

******************************************************************************************

******* The Purchase Price shall be adjusted between the parties ninety
(90) days after the earlier of the end of the fifth (5th) year of substantially
continuous gaming operations at the Property, and the tenth (10th) anniversary
of Closing, to reflect the actual Gross Gaming Revenue during said five
(5) years of operations and the applicable overpayment or underpayment shall be
paid within five (5) days of the determination thereof; provided, however, in no
event shall Owner be obligated to return any of the Purchase Price to Trump or
its designee as a result of such adjustment unless a gaming facility has been
substantially continuously open and operating at the Property for at least five
(5) years. If Trump timely and properly delivers the Exercise Notice and Letter
of Credit (collectively, the “Purchase Exercise Documents”), but Owner fails to
satisfy each of its obligations with respect to the Purchase Option as set forth
herein, then Trump shall, following forty-five (45) days’ written notice to
Owner (unless Owner cures such failure within said forty-five (45) days), have
any and all rights and remedies at law or in equity including, but not limited
to, the right to rescind the Exercise Notice and the right to require the
immediate return of all payments made toward the Option

 

4



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

Price; provided, however, that in the event Owner cures such default within the
foregoing forty-five (45) day period, then the rescinding of the Exercise Notice
shall be null and void and Owner shall not be obligated to return any payments
made toward the Option Price. In addition, and notwithstanding anything in this
Agreement to the contrary, Trump shall have the right, within forty-five
(45) days of the expiration of Owner’s right to cure its default, to deliver an
Exercise Notice pursuant to the Lease Option. The obligations of the parties
hereunder shall survive Closing.

 

5. Indemnification.

 

(a) Trump shall defend, with counsel reasonably satisfactory to Owner, indemnify
and save Owner harmless from and against any and all claims, damages, losses,
costs and expenses including, but not limited to, reasonable attorneys’ fees and
court costs, suffered or incurred by Owner that result from (i) the use,
operation and/or management of the Property or any improvements thereon, whether
by Trump or anyone claiming or holding through Trump (including, but not limited
to, any employees, contractors, subtenants, licensees, invitees or agents of
Trump), (ii) any breach or default on the part of Trump (or anyone claiming or
holding through Trump) in the observance of, or performance of its obligations
under, this Agreement, (iii) any injury to or death of any person, or damage to
or loss of property on or by reason of activity on the Property, but in each
case only to the extent relating to the period subsequent to the earlier of
Closing and the Commencement Date (as such term is defined in the Ground Lease)
and to the extent caused by the negligence or wanton or willful misconduct of
Trump or anyone claiming or holding through Trump (including, but not limited
to, any employees, contractors, subtenants, licensees, invitees or agents of
Trump), and not having arisen by reason of or in connection with (y) the
negligence or wanton or willful misconduct of Owner or Owner’s employees, agents
or contractors, and/or (z) Owner’s breach or default in the observance of, or
performance of its obligations under, this Agreement or the Ground Lease.

 

(b) Owner shall defend, with counsel reasonably satisfactory to Trump, indemnify
and save Trump harmless from and against any and all claims, damages, losses,
costs and expenses including, but not limited to, reasonable attorneys’ fees and
court costs, suffered or incurred by Trump that result from (i) the use,
operation and/or management of the Property or any improvements thereon, whether
by Owner or anyone claiming or holding through Owner (other than Trump or anyone
claiming or holding through Trump or any employees, contractors, subtenants,
licensees, invitees or agents of Trump and such third parties) prior to the
earlier of the Commencement Date and the Closing Date, (ii) any breach or
default on the part of Owner (or anyone claiming or holding through Owner, other
than Trump or anyone claiming or holding through Trump or any employees,
contractors, subtenants, licensees, invitees or agents of any of the foregoing)
in the observance of, or performance of its obligations under, this Agreement or
the Ground Lease, (iii) any injury to or death of any person, or damage to or
loss of property on or by reason of activity on the Property, but in each case
only to the extent relating to the period prior to the earlier of the
Commencement Date and the Closing Date, and not having arisen by reason of or in
connection with (y) the negligence or wanton or willful misconduct of Trump or
anyone claiming or holding through Trump or any employees, contractors,
subtenants, licensees, invitees or agents of any of the foregoing, and/or
(z) Trump’s breach or default in the observance of, or performance of its
obligations under, this Agreement; but specifically excluding in the case of
each of clauses (i), (ii) and (iii), liability, if any, for which Owner is to be
indemnified under the Ground Lease.

 

5



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

(c) Notice of Claim. Any party seeking indemnification hereunder shall give
prompt notice to the other party of the basis therefore. The failure on the part
of such party to give such notice shall not relieve the other party from its
obligations hereunder, except to the extent that the failure to give such notice
results in actual loss or damage to the indemnifying party.

 

(d) Survival. The obligations of the parties pursuant to this Section shall
survive the expiration or termination of this Agreement.

 

6. Applications for Licensing and Development. The parties acknowledge and agree
that the award to Trump or its designee of a license to operate a gaming
facility at the Property and the acquisition and maintenance of related
development agreements and approvals are instrumental to Trump. Accordingly,
Owner covenants and agrees, at no out-of-pocket cost to Owner, to fully
cooperate with and assist Trump and Trump’s agents and representatives in
applying for, securing and maintaining such licenses, approvals and other
consents, permits and/or agreements as Trump may deem necessary or desirable and
as are reasonably acceptable to Owner. Moreover, Owner covenants and agrees, at
no out-of-pocket cost to Owner, to fully cooperate with and assist Trump and
Trump’s agents and representatives in connection with the acquisition from third
parties of additional real property interests contiguous to the Property. The
obligations of Owner pursuant to this Section shall survive exercise of the
Lease Option, the purchase option set forth in the Lease, and/or the Purchase
Option, but not the expiration or termination of this Agreement.

 

7. Right of Entry and Inspection; Indemnity; Insurance.

 

a. During the Term, Trump and its representatives and contractors may at any
reasonable time and from time to time, enter upon the Property for the purposes
of investigating and inspecting same, making surveys, maps and/or contour
studies, performing test borings, soil tests and/or examinations, and conducting
other studies including, but not limited to such environmental studies as Trump
may elect (collectively, the “Due Diligence Investigation”). Trump shall have
the right to terminate this Agreement at any time upon written notice to Owner
if Trump is not satisfied with any aspect of its Due Diligence Investigation, in
which event (i) all payments theretofore made toward the Option Price shall be
retained by Owner, (ii) Trump shall immediately pay to Owner the Termination Fee
and any then due, but not previously paid, Quarterly Payments, (iii) Trump shall
thereafter be relieved of all obligations with respect to those Quarterly
Payments not then due and payable, and (iv) except as expressly set forth herein
or in the Ground Lease to the contrary, Trump shall have no further rights or
liabilities related to the Property and neither Trump, the Tenant named under
the Ground Lease or Owner shall have any further liabilities or rights under
this Agreement or the Ground Lease.

 

b. Trump agrees to indemnify, defend and hold harmless Owner against and in
respect of any and all damages, claims, losses, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and court costs)
(collectively, the “Losses”), which may be imposed upon, incurred by or assessed
against Owner arising out of, in connection with, or relating to Trump’s
inspection of or actions at the Property, including, without limitation, claims
of injury to persons or damage to property and any and all Losses resulting from
Trump’s activities at the Property, including, inter alia, any arising from the
aggravation or exacerbation of pre-existing contamination or conditions at the
Property, but in each case only to the extent not attributable in any manner to
the negligence or willful misconduct of Owner or

 

6



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

anyone claiming by or through Owner, or the employees, contractors, agents,
representatives or invitees of any of the foregoing (other than Trump or anyone
claiming by or through Trump, or the employees, contractors, agents,
representatives or invitees of any of the foregoing). Notwithstanding anything
herein to the contrary, the discovery of Hazardous Substances or Hazardous
Wastes (as such terms are defined in the Ground Lease) or other negative
conditions at the Property during the course of the Due Diligence Investigation
and/or any legal duty to report same or the reporting of same to the
Pennsylvania Department of Environmental Protection (“PADEP”) or other federal,
state or local governmental authority, shall not serve as the basis for a claim
for indemnification by Owner against Trump pursuant to this paragraph (b). The
obligations of Trump pursuant to this paragraph shall survive the expiration or
termination of this Agreement.

 

c. Prior to any entry onto the Property by Trump or any of Trump’s
representatives, Trump or its representatives shall furnish Owner with a copy of
a certificate of insurance for Trump and its representatives from a duly
licensed insurance company indicating that insurance policies are in effect for
commercial liability coverage for death or injury to persons and/or property of
not less than One Million and 00/100ths ($1,000,000.00) Dollars per
occurrence/claim and in the aggregate together with evidence of the payment of
all associated premiums.

 

d. In the event that this Agreement is terminated or expires without either the
Lease Option or Purchase Option being exercised, Trump shall deliver to Owner,
at no cost or expense to Owner, within five (5) business days of such
termination or expiration, copies of all non-proprietary plans, engineering
reports, environmental studies, zoning analyses, approvals and permits relating
to the Property, which have been generated by Trump or are in Trump’s possession
and which are assignable (collectively, the “Trump Reports”). Trump makes no
representation or warranty as to the correctness or completeness of the Trump
Reports and Owner expressly waives any claim whatsoever arising from the use of
the Trump Reports including, but not limited to, Owner’s (or anyone holding or
claiming through Owner) reliance upon the Trump Reports. Owner represents and
warrants to Trump, each of which representations and warranties shall survive
for the lesser of three (3) years from the date of this Agreement and one
(1) year from the date of Trump’s exercise of either the Lease Option or
Purchase Option, that (i) prior to the date hereof, to Owner’s actual knowledge
as of the date hereof, Owner has delivered complete copies of all environmental
reports previously obtained by Owner and relating, in whole or in part, to the
Property (collectively, the “Owner Reports”) and same are described on Exhibit D
attached hereto and made a part hereof, (ii) Owner has no knowledge of the
existence of any other environmental reports relating to the Property or any
part thereof, except as may be referenced in the Owner Reports, and (iii) Owner
has no actual knowledge of any Hazardous Substance or Hazardous Waste in, on,
under or about the Property in violation of any Environmental Laws (as such term
is defined in the Ground Lease), except as described in the Owner Reports. Owner
makes no representation or warranty as to the correctness of the Owner Reports
and Trump expressly waives any claim whatsoever arising from the use of the
Owner Reports including, but not limited to, Trump’s (or anyone holding or
claiming through Trump) reliance upon the Owner Reports.

 

7



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

8. Environmental Remediation and Removal of X-Ray Building; Indemnifications.

 

a. Within the later of (y) two hundred forty (240) days from the date hereof,
and (z) one hundred twenty (120) days of the delivery of the Lease Exercise
Documents or Purchase Exercise Documents by Trump, Owner shall commence and
thereafter diligently prosecute to completion the undertakings described in
subparagraphs (i) through (iv) below. These undertakings shall be performed at
Owner’s sole cost and expense (subject to reimbursement in accordance with
subsection b below).

 

(i) Existing Cleanup Plan. Provide Trump with written documentation of PADEP’s
concurrence with Owner’s August 2005 Remedial Investigation Report/Cleanup Plan
prepared by RT Environmental Services, Inc., a copy of which is attached hereto
as Exhibit E and made a part hereof (the “Cleanup Plan”), together with not less
than monthly letter reports from Owner’s environmental consultant as to the
then-current status of the cleanup and then-projected completion date. As
described in Owner’s March 17, 2005 Notice of Intent to Remediate, a copy of
which is attached hereto as Exhibit F and made a part hereof (“NIR”), the
Cleanup Plan shall be used by Owner to demonstrate attainment of the Act 2
remediation standards selected in the Cleanup Plan for each contaminant of
concern (in soil) identified in the Cleanup Plan, based on a non-residential
use. Owner acknowledges that Trump intends to construct a hotel and gaming
establishment on the Property;

 

(ii) Act 2 Release. Obtain and provide to Trump a copy of a final report
approval letter on behalf of Owner and (by operation of law and in accordance
with Section 501 of Act 2) Trump under Act 2 from PADEP that demonstrates that
Owner has completed the remediation contemplated by NIR and as approved by PADEP
(the “Act 2 Cleanup”). Owner shall also promptly provide Trump with any
deficiency letters issued by the PADEP in connection with Owner’s implementation
of the Cleanup Plan, if any, and Owner’s written response to such deficiency
letter(s), together with a copy of the final report, risk assessment and/or
other documentation submitted by or on behalf of Owner in connection with
attaining the final report approval letter from PADEP. Trump acknowledges that
deed notices and/or deed restrictions may be required in connection with the Act
2 Cleanup, and Trump agrees to cooperate reasonably with Owner in creating and
recording such notices and/or restrictions, at no out-of-pocket cost to Trump,
provided that such deed notices and/or deed restrictions do not unreasonably
interfere with Trump’s construction, operation or maintenance of a hotel and
gaming establishment on the Property. Trump further acknowledges that
engineering controls may be required in connection with Owner’s performance of
the Act 2 Cleanup. Prior to instituting such controls, Owner shall obtain
Trump’s express written consent to implement the controls, such consent not to
be unreasonably withheld. Such controls are to be implemented by or on behalf of
Owner at no out-of-pocket cost to Trump and shall not unreasonably interfere
with Trump’s construction, operation or maintenance of a hotel and gaming
establishment on the Property. Trump acknowledges that capping with asphalt or
other material satisfactory to PADEP and the United States Environmental
Protection Agency (“USEPA”) would not unreasonably interfere with such
construction, operation or maintenance. Trump further acknowledges that in the
event Owner obtains an Act 2 release as contemplated by the NIR and the Cleanup
Plan, Trump may not be able to construct, operate and/or maintain a hotel and
gaming establishment, or other improvement, on the Property without first
performing further environmental investigation and/or cleanup in order to meet
requirements of PADEP and/or USEPA. Notwithstanding anything in this Agreement
to the contrary, to the extent that Trump exercises the Purchase Option (or the
purchase

 

8



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

option set forth in the Ground Lease) prior to Owner obtaining the final report
approval letter as required hereunder, Owner shall be required to execute and
deliver to Trump at Closing an Act 2 Buyer/Seller Agreement in the form attached
hereto as Exhibit G and made a part hereof (and any changes thereto in form or
substance shall require the consent of Trump, which consent shall not be
unreasonably withheld, conditioned or delayed);

 

(iii) Post-Remediation Care. Provide Trump with a copy of any post-remediation
care program that may be required in order to obtain the final report approval
letter required herein or in connection with the Remediation and Removal (as
defined below), it being understood and agreed that to the extent that Trump
exercises the Purchase Option (or the purchase option set forth in the Ground
Lease), Trump shall be responsible for, and shall expressly assume in an
enforceable agreement with PADEP, the performance of any such post-remediation
care program; and

 

(iv) Underground Storage Tank and X-Ray Building. In compliance with applicable
Environmental Laws (a) remove, transport and dispose of the existing 2,000
gallon underground storage tank and all equipment ancillary thereto
(collectively, the “UST”) located on the Property identified as “tank no. 26” in
a August 7, 2003 letter report prepared by O’Brien & Gere for ThyssenKrupp-Budd
Company, and remediate all Hazardous Substances and/or Hazardous Materials
encountered in connection or associated with closure of the UST to an Act 2
remediation standard as reasonably selected by Owner; and (b) remove, transport
and dispose of the existing x-ray building and hot cell, vault and foundations,
footings and all ancillary equipment, utilities and/or fixtures related to the
foregoing (collectively, the X-Ray Building”) including all radioactive soil,
waste and/or materials and all other Hazardous Substances and/or Hazardous
Materials in connection or associated with the X-Ray Building to a maximum depth
of 3’ feet below the bottom of the x-ray building (as opposed to the bottom of
the x-ray building footings) (the undertakings described in clauses (a) and
(b) together, the “Remediation and Removal”). In connection with the removal of
the X-Ray Building, Owner shall perform a site assessment and adequately
delineate contamination, if any, for purposes of obtaining an Act 2 release.
Owner shall cause the Remediation and Removal to be performed by environmental
engineers and contractors reasonably acceptable to Trump, in a commercially
reasonable manner, using remediation techniques and practices acceptable to
PADEP and in compliance with Environmental Laws. All Remediation and Removal
work in connection with the X-Ray Building shall be completed so as to meet an
Act 2 site specific remediation standard, provided that all radioactive
contaminated materials shall meet the applicable standard established by USEPA
and the United States Nuclear Regulatory Commission (“NRC”). Owner shall
promptly provide Trump with all closure and/or final reports generated through
performance of the Remediation and Removal, together with all other documents
exchanged with PADEP, USEPA and/or NRC to effectuate an Act 2 release for the
Remediation and Removal. Trump acknowledges that deed notices and/or deed
restrictions may be required in connection with the Remediation and Removal, and
Trump agrees to cooperate reasonably with Owner in creating and recording such
notices and/or restrictions, at no out-of-pocket cost to Trump, provided that
such deed notices and/or deed restrictions do not unreasonably interfere with
Trump’s construction, operation and/or maintenance of a hotel and gaming
establishment on the Property. Trump further acknowledges that engineering
controls may be required in connection with Owner’s performance of the
Remediation and Removal. Prior to instituting such controls, Owner shall obtain
Trump’s express written consent to implement the controls, such consent not to
be unreasonably withheld. Such controls are to be implemented by or on behalf of
Owner at no out-of-pocket cost to Trump and shall not unreasonably

 

9



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

interfere with Trump’s construction, operation or maintenance of a hotel and
gaming establishment on the Property. Trump acknowledges that capping with
asphalt or other material satisfactory to PADEP, USEPA and NRC would not
unreasonably interfere with such construction, operation or maintenance. Trump
further acknowledges that in the event Owner obtains an Act 2 release in
connection with the Remediation and Removal as contemplated by the NIR and the
Cleanup Plan, Trump may not be able to construct, operate and/or maintain a
hotel and gaming establishment, or other improvement, on the Property without
first performing further environmental investigation and/or cleanup in order to
meet requirements of PADEP and/or USEPA.

 

b. None of the undertaking described in Section 8(a) shall require that Owner
investigate or remediate ground water.

 

c. In the event Trump timely and properly delivers either the Lease Exercise
Documents or Purchase Exercise Documents, then Trump shall pay to Owner up to
Two Hundred Thousand and 00/100ths ($200,000.00) Dollars by way of reimbursement
of Owner’s actual out-of-pocket costs incurred and paid for the Remediation and
Removal, which payment shall be made to Owner upon the later of (y) either
Trump’s receipt of the fully executed Ground Lease or Closing pursuant to the
Purchase Option, as applicable, and (z) Owner’s satisfaction of each of its
obligations under this Section 8 and, in each case, Owner’s delivery to Trump of
such evidence of the cost of the Remediation and Removal as Trump may reasonably
require. Payment by Trump to Owner of any sums pursuant to this Section 8 shall
not constitute or be deemed to constitute an undertaking by Trump, or a
transfer, of any obligation and/or liability of Owner with respect to the
Remediation and Removal or any part thereof, except with respect to any
post-remediation care program submitted by Owner in connection with the NIR
and/or Remediation and Removal.

 

d. In the event Owner fails to satisfy any of its obligations hereunder in
accordance with the terms hereof, Trump shall have the right, following thirty
(30) days’ notice to Owner unless Owner completely cures all such failures
within said thirty (30) day period (or such longer period provided that Owner
commences to cure such default and diligently pursues the cure of same), to
satisfy such Owner’s obligations in whole or in part in which event, provided
that there is no bona fide dispute by Owner, Trump shall have the right to
offset the reasonable third-party costs incurred by Trump in connection
therewith against its payment obligations under the Ground Lease (but in no
event more than forty percent (40%) of any installment of rent payable
thereunder in any particular month, but Tenant may offset the total costs
provided for above over several months) or the sales proceeds otherwise due and
payable to Owner hereunder. Notwithstanding the foregoing, however, in the event
and to the extent that Trump elects to satisfy Owner’s obligations hereunder,
Trump’s right to offset shall extend only to such costs as were, or would have
been, necessary in order to meet the specific obligation of Owner as described
herein.

 

e. Owner shall provide Trump with copies of all notices and other
communications, written and oral, to and from the PADEP, USEPA, NRC and any
other governmental agency relating to the Remediation and Removal, Act 2 and/or
the environmental condition of the Property. Owner shall also afford Trump,
through Trump’s representatives, the right and opportunity to monitor all
substantive telephone conferences and attend all meetings with such entities. No
changes shall be made to the Cleanup Plan, the NIR and/or any other agreement
with such entities regarding matters described in this

 

10



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

Section 8, without the prior written consent of Trump, which consent shall not
be unreasonably withheld. Owner and Trump further covenant and agree to
cooperate with one another as reasonably necessary from time to time with
respect to any application for available financial incentives under Act 2 or
similar statutes pertaining to redevelopment of the Property.

 

f. Owner covenants and agrees with Trump that Owner shall not locate, store,
generate, manufacture, process, distribute, use, treat, transport, handle,
dispose of, emit, discharge or release any Hazardous Substance or Hazardous
Waste on or from the Property and shall not knowingly permit others to do so,
except in compliance with all Environmental Laws. Owner hereby agrees to
indemnify, defend (with counsel reasonably acceptable to Trump) and hold Trump
harmless from and against any and all costs, expenses (including, but not
limited to, reasonable attorneys’ fees and court costs), claims, liabilities,
actions, demands, losses and damages which may be asserted against or incurred
by Trump (each, a “Claim”) with respect to any failure by Owner to comply with
its obligations pursuant to this Section 8.

 

g. Trump hereby agrees to indemnify, defend (with counsel reasonably acceptable
to Owner) and hold Owner harmless from and against any and all costs, expenses
(including, but not limited to reasonable attorneys’ fees and court costs),
claims, liabilities, actions, demands, losses and damages which may be asserted
against or incurred by Owner (each, a “Claim”) with respect to (i) the
existence, introduction, discharge, release or spill of any Hazardous Substances
or Hazardous Waste on or from the Property in violation of any Environmental
Laws which shall occur from and after the date of Closing, except to the extent
such introduction, discharge, spill or release is attributable to the acts or
omissions of Owner or Owner’s Affiliates or the employees, contractors or agents
of any of the foregoing (including, but not limited to, Owner’s failure to
satisfy its obligations under this Section 8), and (ii) any Hazardous Substances
or Hazardous Waste present in soil or groundwater in, on or under or migrating
from the Property as of the date of Closing, except to the extent that such
Hazardous Substances or Hazardous Wastes are present as a result of any
violation of the terms of this Agreement by Owner or Owner’s Affiliates or the
employees, contractors or agents of any of the foregoing and/or Owner’s failure
to satisfy its obligations under this Section 8.

 

h. The obligations of the parties pursuant to this Section shall survive the
expiration or termination of this Agreement.

 

9. Rights to Property. Except in the event the Lease Option or Purchase Option
is timely and properly exercised by Trump hereunder, Trump shall not have any
rights with respect to any occupancy, possession or construction related in any
way to the Property.

 

10. Brokers. Each of the parties represent and warrant to the other that no
broker, finder or other person entitled to a commission, finder’s fee or other
compensation was involved in the introduction of the parties or the negotiation
of this Agreement other than Preferred Real Estate Advisors, Inc. (“PREA”).
Owner covenants and agrees to pay all commissions and other compensation owing
to PREA pursuant to a separate written agreement between Owner and PREA. Each of
the parties agrees to indemnify, defend and hold the other harmless from and
against any and all claims based upon or relating to a breach of the foregoing
representation, warranty and/or covenant by such party. The obligations of the
parties pursuant to this Section shall survive the expiration or termination of
this Agreement.

 

11



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

11. Notices. All notices required or permitted to be given pursuant to this
Agreement (each, a “notice”) shall be in writing and shall be sent by hand
delivery, mailed by prepaid registered or certified mail, return receipt
requested, or sent by nationally recognized courier service guaranteeing
overnight delivery, postage prepaid, in each case addressed as follows:

 

If to Owner, to:    c/o Preferred Real Estate Investments, Inc.      1001 East
Hector Street, Suite 100      Conshohocken, PA 19428      Attention: Legal
Department with a copy to:    Kaplin Stewart Meloff Reiter & Stein, P.C.     
350 Sentry Parkway Building 640      Blue Bell, PA 19422-0765      Attention:
Scott C. Butler, Esquire If to Trump, to:    c/o Trump Entertainment Resorts,
Inc.      1000 Boardwalk      Atlantic City, NJ 08401      Attention: Robert M.
Pickus, Executive Vice President with a copy to:    Graham, Curtin & Sheridan,
P.A.      4 Headquarters Plaza      Morristown, NJ 07960      Attention: Peter
M. Laughlin, Esq.

 

Notices shall be effective (i) upon receipt (or refusal thereof) in the case of
personal delivery, (ii) three (3) business days after being deposited, postage
prepaid, in the United States mail in the case of mail, and (iii) the next
business day if sent via courier service of nationally recognized standing
(e.g., Federal Express). Either party may from time to time specify, by giving
written notice to the other party in accordance with the terms hereof, (i) any
other address as its address for purposes of this Agreement, and (ii) any other
person or entity that is to receive copies of notices hereunder.

 

12. Severability; Binding Effect; Amendments to be in Writing. If any provision
of this Agreement or the application thereof to any person or circumstance shall
to any extent be invalid or unenforceable, the remaining provisions hereof, or
the application of such provision to persons or circumstances other than those
to which it is invalid or unenforceable, shall not be affected thereby, and each
provision hereof shall be valid and enforceable to the extent permitted by law.
All provisions contained in this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the respective successors and assigns of
Owner and, to the extent permitted hereunder, Trump, in each case to the same
extent as if each such successor and assign were named as a party hereto. This
Agreement may not be changed, modified or discharged except by a writing signed
by Owner and Trump.

 

12



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

13. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its conflict of laws principles.

 

14. Headings. The headings set forth herein have been inserted for convenient
reference only and shall not to any extent have the effect of modifying or
amending the express terms and provisions of this Agreement.

 

15. Limitation of Liability. Notwithstanding anything herein to the contrary,
the liability of Trump under this Agreement for damages or otherwise, shall be
enforceable against, and shall not extend beyond, Trump, any Letter of Credit
provided for herein (including, but not limited to, the Initial Letter of
Credit), or any assets of Trump including, but not limited to, Trump’s interest
in the Property (including the proceeds thereof and all rents and profits
therefrom). Except as set forth in the foregoing sentence, no property or assets
whatsoever of any of the members or affiliates of Trump (including, but not
limited to, Donald J. Trump) or the officers, directors, shareholders or
employees of any of the foregoing, shall be subject to levy, execution or any
other enforcement procedure for the satisfaction of any remedies (monetary or
otherwise) of Owner arising under or in connection with this Agreement.

 

16. Default Rate. Any amount due but unpaid hereunder shall bear interest until
paid at an annual rate of two hundred (200) basis points above the “Prime Rate”
as published from time to time in the Wall Street Journal, or in the event no
longer published therein, by such replacement publication as is agreed upon by
the parties.

 

17. Memorandum of Option. The parties shall execute and deliver a short form or
memorandum of options in the form attached hereto as Exhibit H contemporaneously
with the execution of this Agreement, which instrument shall be placed of record
by Trump in the Recorder of Deeds for Philadelphia County. Upon the expiration
or earlier termination of this Agreement or the exercise of the Purchase Option,
the parties shall immediately execute a termination of said instrument which
shall be placed of record by Owner. The obligation of Trump pursuant to this
Section shall survive expiration or termination of this Agreement.

 

18. Relationship of the Parties. The parties do not intend to create any
partnership, joint venture or other relationship as amongst themselves and
neither this Agreement nor the performance by the parties of their respective
obligations shall establish or be deemed to establish any relationship between
the parties other than as optionor and optionee. Except as expressly set forth
herein to the contrary, nothing contained herein shall be construed as
appointing or authorizing either party or any of their agents, employees or
representatives to represent or bind the other party in any manner.

 

19. Assignment. Trump may assign its rights under this Agreement to one or more
affiliates of Trump; provided, however, that Trump and any guarantor hereof
shall not be released from any liability or obligations hereunder. The Owner’s
consent shall not be required for the assignment or subcontracting by Trump of
its rights, interests or obligations hereunder to any other affiliate of Trump,
or any successor corporation to Trump, provided that any such assignee or
subcontractor agrees to be bound by the terms and conditions of this Agreement.
The acquisition of Trump or its parent company by a party other than an
affiliate of Trump, or its successor corporation, shall not constitute an
assignment of this Agreement by Trump and this Agreement shall remain in full
force and effect between the Owner and Trump.

 

13



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which as executed shall be deemed to be an original, but all such
counterparts shall constitute one and the same agreement.

 

21. Entire Agreement. This Agreement and the exhibits referenced herein and made
a part hereof constitute the entire agreement of the parties relative to the
subject matter hereof and thereof and is intended to be an integration of all
prior agreements, conditions or undertakings between the parties hereto. Except
as expressly set forth herein, there are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, expressed or
implied, between the parties hereto.

 

- SIGNATURE PAGE AND EXHIBITS ONLY FOLLOW -

 

14



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

Owner:      

Trump:

HUNTING FOX ASSOCIATES I, L.P.      

TER Keystone Development, LLC

       

By:    TER Development Co., LLC, Member

By:  

Hunting Fox I, Inc., its general partner

            By:  

  /s/    Michael Balitaris

--------------------------------------------------------------------------------

      By:/s/    Robert M. Pickus     Name/Title:  

  President

--------------------------------------------------------------------------------

     

Name/Title:Executive Vice President

 

List of Exhibits

 

A – Legal Description of Property

B – Form of Ground Lease

C – Permitted Exceptions

D – List of Owner Environmental Reports

E – Copy of Cleanup Plan

F – Copy of Act 2 Notice of Intent to Remediate

G – Form of Act 2 Buyer/Seller Agreement

H – Form of Memorandum of Agreement

 

15



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT A TO OPTIONS AGREEMENT

Legal Description of Property

 

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, Situate in the 38th Ward of the City of Philadelphia described
according to an as Built Plan made for the Budd Company Hunting Park Plant by
Barton & Martin Professional Engineers dated December 20, 1977, last revised
January 4, 1978 to wit:

 

BEGINNING at a point on the Southwesterly side of Fox Street (80 feet wide)
legally open which point is measured South 33 degrees 10 minutes 29 seconds East
along the said Southwesterly side of Fox Street the distance of 919 feet 6-1/2
inches from a point of intersection formed by the said Southwesterly side of Fox
Street and the Southeasterly side of Roberts Avenue; thence extending from said
beginning point South 33 degrees 10 minutes 29 seconds East along the said
Southwesterly side of Fox Street crossing the Northeasterly end of a Right of
Way for drainage purposes (60 feet wide) which leads Southwestwardly and
communicates on its Southwesterly end with two other Right of Ways the distance
of 471 feet 5-3/8 inches to a point; thence Southwesterly on the arc of a circle
curving to the right having a radius of 4533 feet 9 inches the arc distance of
372 feet 1-7/8 inches to a pint of tangent; thence South 81 degrees 03 minutes
00 seconds West crossing another Right of Way for drainage purposes (60 feet
wide) which leads Northwestwardly and communicates on its Southwesterly side
with a Right of Way 662 feet 7 inches to a point; thence North 08 degrees 57
minutes 00 seconds West 23 feet 0 inches to a point; thence South 81 degrees 03
minutes 00 seconds West crossing another Right of Way for drainage purposes (50
feet wide) which leads Northeastwardly and Southwestwardly and communicates on
its Northeasterly end with the said Southwesterly side of Right of Way for
drainage purposes 177 feet 7-3/4 inches to a point; thence North 29 degrees 02
minutes 06 seconds West crossing a 19 inch diameter Vit pipe sanitary sewer 8
feet 3 inches diameter brick stormwater conduit 948 feet 7-1/8 inches to a point
on the said Southeasterly side of Roberts Avenue (78 feet wide); thence North 56
degrees 49 minutes 31 seconds East along the said Southeasterly side of Roberts
Avenue 279 feet 4 inches to a point thence South 33 degrees 10 minutes 29
seconds East 110 feet 0 inches to a point; thence North 56 degrees 49 minutes 31
seconds East 90 feet 0 inches to a point; thence South 33 degrees 10 minutes 29
seconds East 367 feet 9 inches to a point; thence North 56 degrees 49 minutes 31
seconds East crossing the (Northwesterly end of a Right of Way for purpose of
inspection, maintenance, repairing or reconstruction of existing 48 inch Water
Main now occupying bed of former McMichael Street (70 feet wide) which leads
Southeastwardly) 120 feet 0 inches to a point; thence South 33 degrees 10
minutes 29 seconds East 198 feet 11-7/8 inches to a point; thence North 56
degrees 49 minutes 31 seconds East crossing an easement granted by Budd Co. for
maintenance and reconstruction of piling and footings 174 feet 2-1/4 inches to a
point on the West face of a wall on Property Line; thence South 33 degrees 54
minutes 20 seconds East passing partly along the said West face of Wall on
Property Line 218 feet 6-3/8 inches to a point; thence North 60 degrees 25
minutes 54 seconds East 386 feet 2-1/2 inches to a point on the said
Southwesterly side of Fox Street, being the first mentioned point and place of
beginning.

 

Being inter alia the same premises which Huntingside Associates, a Pennsylvania
Limited Partnership and Whisper Capital, LLC, a Delaware Limited Liability
Company by Deed dated 9-28-2004 and recorded 10-14-2004 in Philadelphia County
as Document No. 51035010 conveyed unto Hunting Fox Associates I, L.P., a
Pennsylvania Limited Partnership by Hunting Fox I, Inc., its General Partner,
its successors and assigns, in fee.

 

16



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT B TO OPTIONS AGREEMENT

Form of Ground Lease

 

17



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT C TO OPTIONS AGREEMENT

Permitted Exceptions

 

Exhibit B

 

1.

   Intentionally deleted.

2.

   Intentionally deleted.

3.

   Subject to the following matter and conditions revealed on the ALTA/ACSM Land
Title Survey prepared for Whisper Portfolio by Bock & Clark’s National Surveyors
Network, dated 4/7/2001, just revised 6/20/001:      a. 60 feet drainage right
of way (formerly Juniata Street)      b. 70 feet water mall right of way      c.
30 feet drainage easement      d. fence deviates from southern properly line.

4.

   Subject to restrictions and reservations as set forth in Deed Book JMH 285,
Page 518.

5.

   Subject to Declaration of Covenants and Restrictions between Hunting Fox
Associates I, LP and Hunting Fox Associates II, LP dated 2/16/2005 and recorded
2/17/2005 in Document No. 51120548.     

Landlord covenants and agrees to use commercially reasonable efforts to cause
Exhibit C-2 to the foregoing (the “DCR”) to be clarified to provide:

“Neither the Declarants . . . of supporting or sponsoring acute care hospital
services), other than an on-site first-aid station or similar use appurtenant to
a casino, slot parlor, hotel or entertainment complex or resort (the “Principal”
Use) whose principal purpose is to provide services to patrons of the Principal
Use; (ii) any pornographic use, provided the foregoing shall in no way restrict
the operation of otherwise lawfully permitted adult entertainment facilities
appurtenant to any Principal Use; (iii) any so-called “head shop,” or other
establishment primarily selling or exhibiting drug-related paraphenalia; (iv)
any bar, tavern or other establishment selling alcoholic beverages for on- or
off-premises consumption (an “Alcohol-Related Use”) in any single space that is
less than ten thousand (10,000) square feet, provided the foregoing shall not
apply to the operation of otherwise lawfully permitted Alcohol-Related Use
facilities of any size appurtenant to any Principal Use; (v) …”.

6.

   Subject to Grant of Right-of-way, Covenants and Conditions to City of
Philadelphia as in Deed Book MLD 406, page 414.

7.

   Subject to Grant of Right-of-way and Conditions therein to City of
Philadelphia as in Deed Book CJP 1830, Page 107.

8.

   Subject to Grant of Right-of-way and Conditions therein to City of
Philadelphia as in Deed Book CJP 3187, Page 249.

9.

   Subject to Grant of Right-of-way to City of Philadelphia as in Deed Book MLD
614, Page 384.

10.

   Subject to an Agreement between The Budd Company and Pennsylvania Properties,
Inc. as in Deed Book CAB 327, Page 54.

11.

   Subject to rights granted to Philadelphia Electric Co. in Deed Book CAB 789,
Page 135.

12.

   Subject to rights granted to Philadelphia Electric Company as Deed Book CAB
1087, Page 392.

13.

   Subject to Grant of Easement between The Budd Company and Tasty Baking
Company as in Deed Book DCC 1492, Page 591.

 

18



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

14.

   Subject to Indemnity, Release and Covenant not to Sue between Hunting Fox
Associates I, L.P. and Huntingalde Associates and Whisper Capital, LLC recorded
10/14/2004 in Document No. 51035017.

15.

   Subject to Indemnity, Release and Covenant not to Sue between Hunting Fox
Associates I, L.P. and Thyssenkrupp Bud Company recorded 10/14/2004 in Document
No. 51085018.

16.

   Subject to Reciprocal Access Easement Agreement and Covenant to Share Costs
by Hunting Fox Associates I, L.P. and Fox Street Realty, LLC dated 3/28/2005 and
recorded 4/1/2005 in Document No. 51145969.

17.

   Subject to Conveyor Belt Agreement by Hunting Fox Associates I, L.P. and Fox
Street Realty, LLC dated 3/25/2005 and recorded 4/1/2005 in Document No.
51145970.

18.

   Such documents and/or instruments as are required or permitted pursuant to
Section 8 of the Options Agreement.

19.

   All easements and rights of way shown on Premises A Plan of Budd Plant –
Hunting Park Avenue, Sheet 5 of 5, prepared by Barton & Martin Engineers, dated
1/25/05.

 

19



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT D TO OPTIONS AGREEMENT

List of Environmental Reports

 

1. Phase I Environmental Site Assessment, The Budd Company (Philadelphia Plant),
2450 Hunting Park Avenue, Philadelphia, PA 19129, prepared by Environmental
Resource Management, dated November, 2002.

 

2. Final Report, Geophysical Survey – UST Detection/Delineation, The Budd
Company, 2450 Hunting Park Drive, Philadelphia, PA, dated April 25, 2003,
prepared by Enviroscan, Inc.

 

3. Underground Storage Tank Non-Intrusive Investigation, ThyssenKrupp-Budd
Company, 2450 Hunting Park Drive, Philadelphia, Pennsylvania, dated August 7,
2003, prepared by O’Brien & Gere Engineers, Inc.

 

4. Focused Phase II Investigation, ThyssenKrupp-Budd Company, Hunting Park
Facility, Philadelphia, Pennsylvania, dated August 2003, prepared by O’Brien &
Gere Engineers, Inc.

 

5. Storm Sewer Mapping and Cleanout, 2450 Hunting Park Avenue Facility,
ThyssenKrupp-Budd Company, Philadelphia, Pennsylvania, dated March 2005,
prepared by O’Brien & Gere Engineers, Inc.

 

6. Die Storage Yard – Remediation Status Report, O’Brien & Gere Engineers, Inc.,
dated July 7, 2004.

 

7. Hot Cell Decommissioning Final Report, prepared by Scientific Ecology Group,
Inc., dated September, 1992 (absent page 3-3 and Appendices).

 

8. Environmental Due Diligence Summary, RT Environmental Services, Inc., dated
February 14, 2005.

 

9. Storm Sewer Mapping and Cleanout 2450 Hunting Park Avenue Facility prepared
by O’Brien & Geer Engineers, Inc. and dated March 2005.

 

10. Remedial Investigation Report/Cleanup Plan prepared by RT Environmental
Services, Inc., and dated May 2005;

 

11. Remedial Investigation Report/Cleanup Plan prepared by RT Environmental
Services, Inc., and dated August 2005

 

12. RIR/Cleanup Plan Appendix 4 – Email from Kelly Bunker, EPA Region 3 PCB
Coordinator regarding Die Yard Status, July 18, 2005

 

20



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT E TO OPTIONS AGREEMENT

Copy of Cleanup Plan

 

21



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT F TO OPTIONS AGREEMENT

Copy of Act 2 Notice of Intent to Remediate

 

Land Recycling Program

 

Submission Site for the NIR

 

Home Frequently Asked Questions

--------------------------------------------------------------------------------

 

Review My NIR

 

Notice of Intent to Remediate (NIR)

 

2005-03-15 16:12:19

 

Identification

 

Property Name: Die Storage Yard Site – TK Budd Company

 

Address/Location

 

Address:

  2800 Fox Street     

City:

 

Philadelphia

    

Zip Code:

 

19129

    

 

Municipality: Philadelphia city

 

County: Philadelphia

 

Latitude: + 40° 0’ 32.73” Longitude: -75° 10’ 37.91”

 

Horizontal Collection Method: UNK - Unknown

 

Horizontal Reference Datum: UNK - Unknown

 

Reference Point: UNK - Unknown - The information is not known.

 

Provide a general description of the site contamination in plain language (e.g.
fuel oil spill, historical chemical industrial area contamination), the names of
any known primary contaminants to be addressed, and the intended future use of
the property:

 

The site has been found to contain low concentrations of metals, volatile
organic compounds (VOCs), polychlorinated biphenyls (PCBs), and polycyclic
aromatic hydrocarbons (PAHs). The Remediator has indicated that the remediation
measures for the PCBs will be a deed notice and demonstration of a Site-

 

https://www.det.state.na.us/wm_apps/NIR/NIR_Submission/_cgi-bin/Review032005.idc            6/1/2005

 

22



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

Specific Standard, and attainment of the non-residential Statewide Health
Standard for the remaining compounds. The proposed future use of the property
will be non-residential. An NIR has previously been submitted for this site.
However, it did not address the presence of PCBs in soil.

 

Provide a general description of proposed remediation measures:

 

Attainment will be achieved through excavation and removal as well as the
demonstration of pathway elimination by capping the site soils.

 

Will remediation be to a site-specific standard þ or as a special industrial
area ¨ ? If so, the municipality or municipalities must be provided 30-day
comment period.

 

Remediator/Property Owner/Consultant

 

Contact Person:

 

Joe DePascale

    

Relationship to Site:

 

Remediator

    

Phone Number:

 

484-684-1240

    

Company Name:

 

Hunting Fox I Associates, L.P.

    

Address:

 

c/o PREI 1001 E. Hector Street Suite 100

Conshohocken, PA 19428

    

Email Address:

        

Contact Person:

 

Justin Lauterbach

    

Relationship to Site:

 

Consultant

    

Phone Number:

 

610-265-1510 extension 15

    

Company Name:

 

RT Environmental Services, Inc.

    

Address:

 

215 West Church Road

King of Prussia, PA 19406

    

Email Address:

 

jlauterbach@rtenv.com

    

Contact Person:

 

Joe DePascale

    

Relationship to Site:

 

Property owner

    

Phone Number:

 

484-684-1240

    

Company Name:

 

Hunting Fox Associates I, L.P.

    

 

https://www.det.state.na.us/wm_apps/NIR/NIR_Submission/_cgi-bin/Review032005.idc            6/1/2005

 

23



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

Address:

  c/o PREI 1001 East Hector Street Suite 100 Conshohocken, PA 19428     

Email Address:

        

 

Preparer of Notice of Intent to Remediate:

 

Name:

 

Justin Lauterbach

    

Title:

 

Staff Scientist

    

Phone Number:

 

610-265-1510 extension 15

    

Address:

 

215 West Church Road

King of Prussia, PA 19406

    

Email Address:

 

jlauterbach@rtenv.com

    

Attachments

 

(Note: Click the file name will open a new window.)

    

File Name:

 

00989-Dieyardmap.pdf

    

Caption:

 

Site Plan

    

 

Print this NIR

 

Update this NIR

 

Update another NIR

 

Review another NIR

 

Submit another NIR

 

https://www.det.state.na.us/wm_apps/NIR/NIR_Submission/_cgi-bin/Review032005.idc            6/1/2005

 

24



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT G TO OPTIONS AGREEMENT

Form of Act 2 Buyer/Seller Agreement

 

COMMONWEALTH OF PENNSYLVANIA

 

DEPARTMENT OF ENVIRONMENTAL PROTECTION

 

In the Matter of:

 

HUNTING FOX ASSOCIATES I, L.P (“Hunting”)

 

: Buyer-Seller Agreement

 

: re: [Site address]

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P (“Trump”):

 

CONSENT ORDER AND AGREEMENT

 

This Consent Order and Agreement (“CO&A”) is entered into this      day of
            , 2005, by and among the Commonwealth of Pennsylvania, Department of
Environmental Protection (“Department”), Hunting (“Seller”) and Trump (“Buyer”).

 

The Department has found and determined the following:

 

The Parties

 

A. The Department is the agency with the duty and authority to administer and
enforce the Land Recycling and Environmental Remediation Standards Act, Act of
May 19, 1995, P.L. 4, No. 1995-2, 35 P.S. Sects. 6026.101 et seq. (“Act 2”); the
Hazardous Sites Cleanup Act, Act of October 18, 1988, P.L. 756, No. 108, as
amended, 35 P.S. ‘ 6020.101 et seq. (“HSCA”); the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (Public Law 96-510), 42 U.S.C.
9601 et seq. (“CERCLA”); the Solid Waste Management Act, Act of July 7, 1980,
P.L. 380, No. 97, as amended, 35 P.S. Sects. 6018.101 et seq. (“Solid Waste
Act”); the Clean Streams Law, Act of June 22, 1937, P.L. 1987, as amended, 35
P.S. Sects. 691.1 et seq. (“Clean Streams Law”); the Storage Tank and Spill
Prevention Act, Act of July 6, 1989, P.L. 169, as amended, 35 P.S. Sects.
6021.101 et seq. (“Storage Tank Act”); Section 1917-A of the Administrative Code
of 1929, Act of April 9, 1929, P.L. 177, as amended, 71 P.S. Sect. 510-17
(“Administrative Code”); and the rules and regulations promulgated thereunder.

 

25



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

B. Hunting (“Seller”) is a ., a Pennsylvania limited partnership having offices
at 1001 East Hector Street, Suite 100, Conshohocken, Pennsylvania 19428 Seller
is in the business of real estate development.

 

C. Trump (“Buyer”) is a , a Delaware limited partnership having offices at 1000
Boardwalk, Atlantic City, NJ 08401 . Buyer is in the business of casino gaming
and hotel operations.

 

The Property

 

D. The property, owned by the Seller, consists of a lot of acres and all
improvements thereon, located at [Seller to insert exact address], Tax Parcel
Number (the “Property”). [Seller to insert legal description]

 

E. The Property was used for [Seller to identify all previous uses and owners
back to 1950 that caused or contributed to contamination at the Site.] .

 

F. The facilities, structures and other improvements currently located on the
Property include the following: [Seller to describe].

 

Contamination of the Property

 

G. The location and horizontal and vertical extent of environmental
contamination of the Property has been assessed in the following environmental
investigation reports (Seller to list all “Reports”):

 

1. [Seller to list name and date of report, name and address of consultant that
prepared it]

 

2. [Same for every report]

 

H. The Reports are incorporated herein by reference. They have been provided to
the Department and are maintained as public documents by the Department in
accordance with its standard document retention practices. Buyer accepts the
Reports as a comprehensive evaluation of the environmental contamination on the
Property.

 

I. The Reports contain the analytical results of soil samplings and groundwater
investigation, including the installation, sampling and analysis for [Seller to
name groups of compounds, e.g. metals, VOCs, PAHs, BTEX, etc.] in [Seller to
list number] on-site monitoring wells, the determination of the direction of
groundwater flow and the sampling and analysis for [Seller to name groups of
compounds] in the soil. [Seller to summarize any other environmental
investigation and assessment done.]

 

J. The Reports describe all contamination currently known by the parties to
exist on the Property (“identified contamination”). The identified contamination
is listed in the Tables attached hereto as Exhibit A [Seller to annex hereto
Tables, which may be extracted from an existing report or

 

26



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

created for this purpose, should include the nature, levels and extent of the
contamination, with its location described by reference to the Map], and the
location of the identified contamination is shown on a Map attached hereto as
Exhibit B. Exhibits A and B are incorporated herein by reference.

 

K. [Seller to describe any notable discrete areas or contaminants of concern
including where they are/were by reference to the Map in Exhibit B, and what was
found there at what concentrations.]

 

The Proposed Sale

 

L. Seller intends to sell the Property to Buyer, who intends to buy the Property
and construct and operate a hotel and casino gaming parlor on the Property.

 

M. Buyer represents to the Department that it did not cause or contribute to,
and is not otherwise liable or responsible under environmental law for the
identified contamination of the Property. The Department is not aware of any
information to the contrary that would indicate such liability or
responsibility.

 

The Remediation Plan

 

N. Seller intends to remediate the identified contamination. The proposed
Remediation Plan (“Plan”) is contained in the Remedial Investigation
Report/Cleanup Plan prepared by RT Environmental Services, Inc., dated May 2005
submitted to the Department on [Seller to provide date]. The Plan proposes
remediation of the Property to meet a Site-Specific Standard based on
nonresidential use of the Property, as those terms are used in Act 2. The Plan
is attached hereto as Exhibit C and is incorporated herein by reference. The
Plan may be changed in the future, with the approval of the Department. Because
the remedial standard is based on nonresidential use of the Property, any other
use, or any change in the exposure patterns on which the Plan is based, may
require additional remediation of contamination remaining on the Property.

 

After full and complete negotiation of all matters set forth in this CO&A, and
upon mutual exchange of the covenants contained herein, the parties intending to
be legally bound, it is hereby ORDERED by the Department and AGREED TO by Seller
and Buyer as follows:

 

1. Findings. Seller and Buyer agree that the findings in Paragraphs A through
are true and correct and, in any matter or proceeding involving either or both
of them and the Department, Seller and/or Buyer shall not challenge the accuracy
or validity of these findings.

 

2. Seller’s Obligations. Seller shall

 

a. Attain and demonstrate compliance with the Statewide Health Standard or
Site-Specific Standard, as applicable, in accordance with the Plan and Act 2, by
Seller’s good faith estimate of the likely date of completion of the
remediation.

 

(1) Seller has submitted a Notice of Intent to Remediate and sent the municipal
and public notices of the NIR pursuant to Act 2 on March 14, 2005.

 

27



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

(2) Within 90 days after submission of the NIR, Seller shall submit to the
Department, with copies to Trump, any applicable remedial investigation report,
risk assessment report and cleanup plan when remediating to a Site-Specific
Standard.

 

(3) Upon completion of remediation in accordance with the Plan and Act 2, submit
the final report to the Department, with a copy to Trump, and send the municipal
and public notices of the final report, by 120 days after Seller’s submission of
the NIR to the Department.

 

b. Notify the Department by telephone and in writing at least ten (10) working
days before beginning the remediation described in the Plan.

 

c. Notify the Department by telephone and in writing at least ten (10) working
days before taking any of the following major steps in the Plan: undertaking any
post excavation sampling; installation of any proposed soil cap(s) at the
Property.

 

d. Include restrictions in its deed to Buyer (1) limiting the use of the
Property to commercial or industrial activity, inclusive of a hotel and/or
casino gaming operations, excluding schools, nursing homes and other
residential-style facilities and recreational areas and (2) requiring the
maintenance of any engineering controls on the Property, as covenants running
with the land.

 

e. Record this CO&A and its Exhibits with the deed to the Property, in the
Recorder of Deeds Office for Philadelphia, County, and index the COA with the
Deed, listing it under Seller as Grantor and Buyer as Grantee.

 

3. Buyer’s Obligations. Buyer shall

 

a. Use the Property only for commercial or industrial activity, inclusive of a
hotel and/or casino gaming operations, excluding schools, nursing homes and
other residential-style facilities and recreational areas.

 

b. As per the approved Plan, Maintain engineering controls on the Property
unless future remediation, as approved by the Department, negates the need for
engineering controls under Act 2.

 

c. The agreements by Buyer in Paragraphs 3.a. and b. above are covenants running
with the land and Buyer shall include these covenants in all deeds, leases and
other instruments of conveyance of the Property, unless future remediation, as
approved by the Department, negates the need for engineering controls under Act
2.

 

d. Avoid disturbing subsurface strata and soils except as may be necessary to
install adequate foundation bearing support features. If such disturbance is
proposed as part of Buyer’s development of the Property, Buyer shall, no less
than 30 (thirty) days before beginning the disturbance, submit to the Department
a Work Plan for management and disposal of disturbed subsurface strata and soils
consistent with the regulations of the Department. Thereafter, Buyer shall
properly manage and dispose all subsurface strata and soils consistent with the
Work Plan as approved by the Department.

 

28



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

******************************************************************

 

OPTIONS to be used if ECP believes they are necessary:

 

e. Prepare, submit to the Department and implement a Health and Safety Plan for
protecting construction workers and all persons employed and/or present at the
Site from any contaminants that could be encountered in the course of on-site
pre-construction and construction activities. (Specify here, if desired, the
regulations to which the plan should conform.)

 

f. If Seller fails to complete the remediation by the date specified in
Paragraph 2a above, Buyer shall submit to the Department a report evaluating the
exposure risks created by the unfinished remediation and whether such risks are
unacceptable to Buyer’s employees and the public. If the Department determines
that such risks are unacceptable, Buyer shall cease its activities at the
Property until the exposure risks have been decreased to acceptable levels.

 

******************************************************************

 

g. Notify the Department if the Buyer or any successor to the Buyer proposes to
change the exposure patterns on which the remediation standard was based, as
summarized in Paragraph N above, and take steps to assure that an Act 2 standard
continues to be met.

 

h. Notify the Department when the Property has been purchased and provide to the
Department, within ten (10) days of the transfer of title, a copy of the
instrument used to transfer title, containing the covenants described in
Paragraphs 2d and 3a and b above.

 

4. Covenant Not To Sue. Provided that Seller complies with its obligations set
forth in Paragraph 2 above, and provided Buyer complies with the obligations in
Paragraph 3 above, and subject to the limitations set forth in Paragraphs 5 and
12 below, the Department hereby covenants not to sue or take administrative
action against Buyer under the environmental laws of the Commonwealth listed in
Paragraph A above because of Buyer’s ownership interest in the Property, for
remediation of the identified contamination. This covenant not to sue is null
and void if the Department determines that the Buyer, its agents, employees or
representatives caused or contributed to the identified contamination or
submitted false information to the Department. When the final report has
received the Department’s approval, the liability protection conferred on Seller
by Section 501 of Act 2 shall pass automatically to Buyer pursuant to
Section 501 (a)(3), and this Covenant Not to Sue shall become null and void.

 

5. Reservation of Rights. With respect to any contamination on the Property not
part of the identified contamination, or any contamination caused or contributed
to by Buyer after Buyer assumes ownership of the Property, the Department
expressly reserves the right to require Buyer to remediate, to the extent
required by law.

 

6. Non-Interference. Neither Seller nor Buyer shall interfere with the
performance of the remedial obligations under this CO&A.

 

29



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

7. Non-Exacerbation. Neither Seller nor Buyer shall, by act or omission,
exacerbate any contamination of the Property.

 

8. Access. Buyer shall allow Seller, the Department and their representatives
reasonable access to the Property during and after implementation of the Plan
for purposes of remediation and monitoring the progress and results thereof. The
Seller and the Department will use their best efforts to minimize interference
with Buyer’s use of the Property. However, nothing in this CO&A shall limit the
Department’s statutory rights regarding access to the Property.

 

9. Transferability.

 

a. This CO&A shall be transferable by Buyer to any subsequent owner of the
Property (“Transferee”) who did not cause or contribute to and is not otherwise
liable for contamination of the Property, provided that the subsequent owner or
anyone who intends to take title to the Property agrees in writing to the
obligations of this CO&A. Buyer, or anyone who intends to transfer title to the
Property, shall provide a copy of this CO&A to anyone who intends to take title
to the Property.

 

b. Within five (5) days of transferring any part of the Property to a
Transferee, Buyer or anyone who intends to transfer title to any part of the
Property shall notify the Department in writing of the date that legal title to
the Property was transferred and the name and address of the Transferee.

 

c. In the event of such transfer in accordance with the terms of this CO&A, the
Transferee shall be entitled to the benefits of the covenant not to sue provided
in Paragraph 4 above.

 

10. Seller or Buyer, as appropriate, shall include in any deed for the property
an acknowledgment of hazardous substances and/or hazardous wastes on the
property in accordance with Sec. 405 of the Solid Waste Act and Sect. 512 of the
Hazardous Sites Cleanup Act, Act of October 18, 1988, P.L. 756, No. 108, 35 P.S.
Sect. 6020.101 et seq.

 

11. Non-Release of Other Parties. Nothing in this CO&A is intended, nor shall be
construed, to diminish or modify in any way the obligations with respect to the
Property of any person or entity, other than those persons set forth in
Paragraph 4 above, to the extent set forth in Paragraph 4 above.

 

12. Remedies.

 

a. In the event Seller or Buyer fails to comply with any provision of this CO&A,
the Department may, in addition to the remedies prescribed herein, pursue any
remedy available for a violation of an order of the Department, including an
action to enforce this CO&A.

 

b. The remedies provided by this paragraph are cumulative and the exercise of
one does not preclude the exercise of any other. The failure of the Department
to pursue any remedy shall not be deemed to be a waiver of that remedy.

 

30



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

13. Hazardous Sites Cleanup Act. Seller and Buyer agree that failure to comply
with the provisions of Paragraph(s) 2 and 3 of this CO&A constitutes a failure
to comply with an “enforcement action” as provided in Section 1301 of the
Hazardous Sites Cleanup Act, the Act of October 18, 1988, P.L. 657,
No. 1988-108, 35 P.S. Section 6020.1301.

 

14. Liability of Parties. The Seller and Buyer shall inform all persons
necessary for the implementation of this CO&A of the terms and conditions of
this CO&A. The Seller shall be liable for violations of Paragraphs 2, 6 and 7
[and 10, if used] above including those violations caused by, contributed to or
allowed by its directors, officers, agents, managers, servants and privies and
any persons, contractors and consultants acting under or for the Seller. The
Buyer shall be liable for violations of Paragraphs 3, 6, 7, and 8 [and 10, if
used] above including those violations caused by, contributed to, or allowed by
its directors, officers, agents, managers, servants and privies and any persons,
contractors and consultants acting under or for the Buyer.

 

15. Correspondence With Department. All correspondence with the Department
concerning this CO&A shall be addressed to:

 

Environmental Cleanup Program Manager

 

Department of Environmental Protection

 

Southeast Regional Office

 

2 East Main Street

 

Norristown, PA 19401

 

16. Correspondence With Seller and Buyer. All correspondence with Seller
concerning this CO&A shall be addressed to:

 

[Name or title, and address]

 

All correspondence with Buyer concerning this CO&A shall be addressed to:

 

Graham, Curtin & Sheridan

A Professional Association

4 Headquarters Plaza

P.O. Box 1991

Morristown, NJ 07962-1991

Attention: Paul L. Zelenty, Esq.

 

Seller and Buyer shall notify the Department whenever there is a change in the
contact person’s name, title or address. Service of any notice or any legal
process for any purpose under this CO&A, including its enforcement, may be made
by mailing a copy by first class mail to the above addresses, respectively.

 

31



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

17. Provisions Not Severable. The provisions of this CO&A are not severable. If
any provision or part hereof is declared invalid or unenforceable, or is set
aside for any other reason, then the entire CO&A shall be void and of no force
and effect between the parties.

 

18. Entire Agreement. This CO&A shall constitute the entire integrated agreement
of the parties. No prior or contemporaneous communications or prior drafts shall
be relevant or admissible for purposes of determining the meaning or extent of
any provisions herein in any litigation or any other proceeding.

 

19. Modifications. No changes, additions, modifications or amendments of this
CO&A shall be effective unless they are set out in writing and signed by the
parties hereto.

 

20. Attorney Fees. The parties agree to bear their respective attorney fees,
expenses and other costs in the prosecution or defense of this matter or any
related matters, arising prior to execution of this CO&A.

 

21. Execution of Agreement. This agreement may be executed in counterparts.

 

22. Titles. A title used at the beginning of any paragraph of this CO&A may be
used to aid in the construction of that paragraph, but shall not be treated as
controlling.

 

23. Effective Date. This CO&A shall become effective upon execution provided
that the Buyer buys the Property within days of execution of this CO&A.

 

IN WITNESS WHEREOF, the parties hereto have caused this Consent Order and
Agreement to be executed by their duly authorized representatives. The
undersigned representatives of the Seller and the Buyer certify under penalty of
law, as provided by 18 Pa. C.S. Section 4904, that they are authorized to
execute this CO&A on behalf of the Seller and the Buyer, respectively; that the
Seller and the Buyer consent to the entry of this CO&A as a final Order of the
Department; and that the Seller and the Buyer hereby knowingly waive any rights
to appeal this CO&A and to challenge its content or validity, which rights may
be available under Section 4 of the Environmental Hearing Board Act, the Act of
July 13, 1988, P.L. 530, No. 1988-94, 35 P.S. Sect. 7514; the Administrative
Agency Law, 2 Pa. C.S. Sect. 103(a) and Chapters 5A and 7A thereof; or any other
provision of law. (Signature by attorneys for Seller and Buyer certifies only
that the agreement has been signed after consulting with counsel.)

 

32



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

FOR THE SELLER:

  FOR THE COMMONWEALTH OF
PENNSYLVANIA,

                                                                               
   

    

Name:

  DEPARTMENT OF ENVIRONMENTAL
PROTECTION:

Title:

                                        
                                                      
                                                                               
      [Name]

Name:

  Environmental Program Manager

Title:

  Environmental Cleanup Program

FOR THE BUYER:

                                        
                                                      

                                                                               
   

  [Name]

Name:

  [Regional Counsel or Assistant Counsel]

Title:

   

                                                                               
   

   

Name:

   

Title:

   

 

JURAT Page

 

33



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

COMMONWEALTH OF PENNSYLVANIA :

 

: SS.

 

COUNTY OF (COUNTY) :

 

On this             day of                 , 200    , before me, a Notary
Public, the undersigned officer personally appeared, (Name), who acknowledged
(him)(her)self to be the (Title) of (Company Name), a
(corporation)(partnership), and that (s)he as such (Title), being authorized to
do so, executed the Consent Order and Agreement for the purpose therein
contained by signing the name of the (corporation) (partnership) by
(him)(her)self as (Title).

 

IN WITNESS WHEREOF, I have hereunto set my hand and official seal.

 

--------------------------------------------------------------------------------

 

Notary Public

 

34



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT H

MEMORANDUM OF OPTIONS AGREEMENT

 

This Memorandum of Options Agreement is made as of September 30, 2005, by and
between HUNTING FOX ASSOCIATES I, L.P., a Pennsylvania limited partnership, with
offices at 1001 Hector Street, Suite 100, Conshohocken, PA 19428 (“Hunting
Fox”), and TER KEYSTONE DEVELOPMENT, LLC, a Delaware limited liability company,
with an address at 1000 Boardwalk, Atlantic City, NJ 08401 (“Trump”).

 

Hunting Fox and Trump have entered into a certain Options Agreement dated
September 30, 2005 (the “Agreement”). Under the Agreement, Hunting Fox has
granted to Trump the exclusive right, prior to July 31, 2010 to either (i) lease
the property located at the intersection of Fox Street and Roberts Avenue in
Philadelphia, PA comprising of approximately eighteen (18) acres and more
particularly described on Exhibit A attached hereto and made apart hereof (the
“Property”) or (ii) purchase the Property.

 

This Memorandum of Agreement has been entered into for the sole purpose of
giving notice of the existence of the Agreement. Reference should be made to the
Agreement and its schedules and exhibits for all of the terms, covenants, and
conditions set forth therein. The provisions of this Memorandum of Agreement
shall not constitute an amendment or modification of the Agreement, and is not
to be considered in construing any term, covenant or condition of the Agreement.

 

The parties hereto have executed and delivered this Memorandum of Agreement on
September 30, 2005.

 

Attest:

  Hunting Fox Associates I, L.P.     By:                                      
                          

Title:

Attest:

  TER Keystone Development, LLC     By:                                      
                           Title:

 

35



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

State of                                    :

                                                   : ss

County of                                :

 

I CERTIFY that on September 30, 2005                                         ,
personally came before me and acknowledged under oath, to my satisfaction, that
this person is named in and personally signed this Memorandum of Agreement as an
authorized officer of Hunting Fox Associates I, L.P., and that he/she signed and
delivered this Memorandum of Agreement as the voluntary act and deed of Hunting
Fox Associates I, L.P. as authorized by proper corporate action.

 

 

--------------------------------------------------------------------------------

 

State of                                    :

                                                   : ss

County of                                :

 

I CERTIFY that on September 30, 2005                                         
personally came before me and acknowledged under oath, to my satisfaction, that
this person is named in and personally signed this Memorandum of Agreement as an
authorized officer of TER Keystone Development, LLC, and that he/she signed and
delivered this Memorandum of Agreement as the voluntary act and deed of TER
Keystone Development, LLC, as authorized by proper corporate action.

 

 

--------------------------------------------------------------------------------

 

36



--------------------------------------------------------------------------------

***CONFIDENTIAL TREATMENT REQUESTED ***

 

EXHIBIT A

 

LEGAL DESCRIPTION OF THE PROPERTY

 

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected, Situate in the 38th Ward of the City of Philadelphia described
according to an as Built Plan made for the Budd Company Hunting Park Plant by
Barton & Martin Professional Engineers dated December 20, 1977, last revised
January 4, 1978 to wit:

 

BEGINNING at a point on the Southwesterly side of Fox Street (80 feet wide)
legally open which point is measured South 33 degrees 10 minutes 29 seconds East
along the said Southwesterly side of Fox Street the distance of 919 feet 6-1/2
inches from a point of intersection formed by the said Southwesterly side of Fox
Street and the Southeasterly side of Roberts Avenue; thence extending from said
beginning point South 33 degrees 10 minutes 29 seconds East along the said
Southwesterly side of Fox Street crossing the Northeasterly end of a Right of
Way for drainage purposes (60 feet wide) which leads Southwestwardly and
communicates on its Southwesterly end with two other Right of Ways the distance
of 471 feet 5-3/8 inches to a point; thence Southwesterly on the arc of a circle
curving to the right having a radius of 4533 feet 9 inches the arc distance of
372 feet 1-7/8 inches to a pint of tangent; thence South 81 degrees 03 minutes
00 seconds West crossing another Right of Way for drainage purposes (60 feet
wide) which leads Northwestwardly and communicates on its Southwesterly side
with a Right of Way 662 feet 7 inches to a point; thence North 08 degrees 57
minutes 00 seconds West 23 feet 0 inches to a point; thence South 81 degrees 03
minutes 00 seconds West crossing another Right of Way for drainage purposes (50
feet wide) which leads Northeastwardly and Southwestwardly and communicates on
its Northeasterly end with the said Southwesterly side of Right of Way for
drainage purposes 177 feet 7-3/4 inches to a point; thence North 29 degrees 02
minutes 06 seconds West crossing a 19 inch diameter Vit pipe sanitary sewer 8
feet 3 inches diameter brick stormwater conduit 948 feet 7-1/8 inches to a point
on the said Southeasterly side of Roberts Avenue (78 feet wide); thence North 56
degrees 49 minutes 31 seconds East along the said Southeasterly side of Roberts
Avenue 279 feet 4 inches to a point thence South 33 degrees 10 minutes 29
seconds East 110 feet 0 inches to a point; thence North 56 degrees 49 minutes 31
seconds East 90 feet 0 inches to a point; thence South 33 degrees 10 minutes 29
seconds East 367 feet 9 inches to a point; thence North 56 degrees 49 minutes 31
seconds East crossing the (Northwesterly end of a Right of Way for purpose of
inspection, maintenance, repairing or reconstruction of existing 48 inch Water
Main now occupying bed of former McMichael Street (70 feet wide) which leads
Southeastwardly) 120 feet 0 inches to a point; thence South 33 degrees 10
minutes 29 seconds East 198 feet 11-7/8 inches to a point; thence North 56
degrees 49 minutes 31 seconds East crossing an easement granted by Budd Co. for
maintenance and reconstruction of piling and footings 174 feet 2-1/4 inches to a
point on the West face of a wall on Property Line; thence South 33 degrees 54
minutes 20 seconds East passing partly along the said West face of Wall on
Property Line 218 feet 6-3/8 inches to a point; thence North 60 degrees 25
minutes 54 seconds East 386 feet 2-1/2 inches to a point on the said
Southwesterly side of Fox Street, being the first mentioned point and place of
beginning.

 

Being inter alia the same premises which Huntingside Associates, a Pennsylvania
Limited Partnership and Whisper Capital, LLC, a Delaware Limited Liability
Company by Deed dated 9-28-2004 and recorded 10-14-2004 in Philadelphia County
as Document No. 51035010 conveyed unto Hunting Fox Associates I, L.P., a
Pennsylvania Limited Partnership by Hunting Fox I, Inc., its General Partner,
its successors and assigns, in fee.

 

37